FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                             VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                 P. O. Box 9540
                                                                              79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                   (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                     June 5, 2015

Caroline Woodburn
District Clerk
P.O. Box 9570
Amarillo, TX 79105
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00067-CR, 07-15-00068-CR
          Trial Court Case Number: 67,370-B, 68,439-B

Style: Jeremy Edwards Sustaita v. The State of Texas

Dear Ms. Woodburn:

      The clerk’s record in the above captioned appeal was due to be filed on May 29,
2015. By Order of the Court, the request for an extension of time to file the record is
granted. The record is due on or before June 29, 2015. See TEX. R. APP. P. 35.3(c).

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Steven M. Denny (DELIVERED VIA E-MAIL)
           Randall C. Sims (DELIVERED VIA E-MAIL)